Citation Nr: 1027154	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial or staged rating in excess of 20 
percent for residuals, fracture of the transverse process at L1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett
INTRODUCTION

The Veteran served on active duty from December 2003 to February 
2004.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Tiger Team in Cleveland, Ohio.  As the Veteran 
resides within the jurisdiction of the Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, all 
subsequent development has been performed by the RO.  

In December 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting Veterans 
Law Judge.  A transcript of that hearing has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claim.  

The RO last provided the Veteran with a VA examination to 
determine the nature and extent of her back disorder in June 
2006.  At the December 2007 Board hearing, the Veteran testified 
that her back disorder had worsened since this examination.  
(Hearing Transcript, page 5).  The VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (April 7, 1995); see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); 38 C.F.R. § 3.327 (2009).  The AMC/RO must 
also secure any relevant VA or non-VA treatment records that may 
be available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided treatment 
for her residuals of a fracture of the 
transverse process at L1.  The AMC/RO must 
include the correct authorization and release 
forms to allow for the procurement of such 
records.  At a minimum, the AMC/RO must 
acquire all treatment records from the VA 
Medical Center in Philadelphia, Pennsylvania 
dated from June 2006.  

2.  The AMC/RO should schedule the Veteran 
for an examination to determine the extent of 
her current residuals of a fracture of the 
transverse process at L1.  All necessary 
tests should be conducted and the examiner 
should be provided with the claims file in 
advance of the examination.  Specifically, 
the examiner should determine if there is 
evidence of limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar spine.  The examiner should 
identify all present manifestations of the 
service-connected disability, including any 
evidence of a related neurological disability 
(i.e., lower extremity radiculopathy).  When 
measuring the Veteran's range of motion 
during this VA examination, the examiner 
should comment on whether the Veteran has 
additional functional impairment above and 
beyond any limitation of motion shown, due to 
the extent of her pain or from 
weakness/premature fatigability, 
incoordination, etc., including during times 
when her symptoms are most problematic 
("flare-ups") or during prolonged use.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  A complete rationale for any opinion 
offered must be provided. 

3.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claim.  If 
the benefits sought remain denied, the 
Veteran and her representative must be 
furnished an SSOC and be given an opportunity 
to submit written or other argument in 
response before the claims file is returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

